Attachment - Proposed Objections & Rejections

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.  Figures 7A-7F are objected to because of the excessive use of shading.  Shading is only permissible if it aids in the understanding of the invention and it does not reduce legibility. See 37 CFR §1.84(m).  Further, these figures appear to be blurred photographs or screen shots.  Moreover, the scanned photographs/screen shots are of such poor image quality that text details are not readily discernible within the figures. 
As stated in 37 CFR §1.84(b)(1), photographs or screen shots will be accepted if they are the only practical medium for illustrating the claimed invention, however, it appears that this is not the case in the instant application.  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR §1.84(l). 
Replacement figures 7A-7F are required.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-7), a machine (claims 8-14) and a manufacture (claims 15-20); where the machine and the manufacture are substantially 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving information corresponding to a transaction, wherein the information is received via a single processing of an instrument, and wherein the information corresponds to a coverage plan and one or more accounts; 
automatically determining a balance for the transaction, wherein the balance for the transaction is automatically determined based on the coverage plan and services associated with the transaction; 
detecting selection of an account of the one or more accounts for the balance; 
allocating an amount from the account for the balance; and 
providing the amount to complete the transaction. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions, and/or one or more mental process (e.g., insurance --  determining a balance due on a transaction for insurance covered services/good after payment by an insurance plan for the services/goods, and including selecting an account to pay the balance due for the transaction; mental process -- determining a 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 5, 9, 12, 16 and 19 simply refine the abstract idea by additionally requiring that a balance due on a transaction for insurance covered services/goods, or that one or more recommendations be made for modifications to the coverage plan for payment on the transaction, is determined by a machine learning model, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).  The machine learning model is not itself being technologically improved, but is simply a tool being used to apply the refinements to the abstract idea. 
Claims 3, 10 and 17 simply refine the abstract idea by requiring a swipe, key stroke, or scan of the instrument at a location to implement the abstract idea, and do not add any element or feature that provides a technological solution (i.e., an integration of 
	Claims 4, 11 and 18 simply refine the abstract idea by adding steps of accessing the one or more accounts to determine available amounts in the one or more accounts; and presenting the available amounts in the one or more accounts, wherein when the available amounts are presented, the selection of the account is performed to implement the abstract idea, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claims 6, 13 and 20 simply refine the abstract idea by adding steps of transmitting a claim associated with the transaction, wherein the claim specifies the coverage plan and the balance for the transaction; receiving a reimbursement for the claim; and automatically applying the reimbursement to the account to implement the abstract idea, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claims 7 and 14 simply refine the abstract idea by additionally requiring that the coverage plan is associated with a coverage entity and the account is associated with a payment entity, and wherein the coverage entity and the payment entity are different entities to implement the abstract idea, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “machine learning model,” one or more “processors,” a “memory” or a “computer-readable storage medium” storing executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a point of sale payment device, a payment system/network, a computing device, a computing system and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 026, 031, 036, 038-039, 044, 046, 054-064, 066-077, 087-092, 099-102, 104-131, 135, 142-145, 147, 149-155). 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by Patricelli et al. (USPN 7,197,468 B1; hereinafter Patricelli). 
	Regarding claim 1, Patricelli discloses: 
receiving information corresponding to a transaction, wherein the information is received via a single processing of an instrument, and wherein the information corresponds to a coverage plan and one or more accounts; automatically determining a balance for the transaction, wherein the balance for the transaction is automatically determined based on the coverage plan and services associated with the transaction  [the pharmacy benefits manager (PBM) of the system of Patricelli receives information for a single transaction when an insurance participant uses his/her payment card at a pharmacy POS to pay for pharmacy item(s) (e.g., prescription drugs, etc.), including claim information to identify plan coverage and reimbursement account information for one or more account, determines coverage by a respective insurer (coverage plan), a patient responsible balance (PRB) for the pharmacy item(s),  and at least one reimbursing account for a payment – see e.g., at least Figs 3A, 3B and 4 (including associated text) and including at least Col 1/lns 27-67; Col 4/ln 28-Col 5/ln 48] 
detecting selection of an account of the one or more accounts for the balance  [the PBM detects one or more reimbursement account linked to payment card of the plan participant as part of the payment card substantiation process after the POS transaction occurs – see e.g., at least Col 5/lns 18-30] 
allocating an amount from the account for the balance; and providing the amount to complete the transaction  [transaction authorized with information regarding a linked reimbursement account with amount owed (balance) on the payment card for the transaction by the participant that is net of the insurer’s plan coverage payment amount – see e.g., at least Col 5/lns 22-48] 



	Regarding claims 3, 10 and 17, Patricelli discloses that the single processing of the instrument includes a swipe, key stroke, or scan of the instrument at a location  [see e.g., at least Col 11/lns 22-25; Col 12/lns 9-13; information on the payment card can be entered via a keyboard (keystroke), card reader, etc. – see e.g., at least Col 11/lns 5-8] 

	Regarding claims 6, 13 and 20, Patricelli discloses transmitting a claim associated with the transaction, wherein the claim specifies the coverage plan and the balance for the transaction; receiving a reimbursement for the claim; and automatically applying the reimbursement to the account  [an insurance claim is sent to the PBM from the pharmacy, where the claim is analyzed and adjudicated to determine insurance plan eligibility, an insurance plan payment amount, and a participant’s amount due (PRB) (i.e., coverage, balance due & reimbursement amounts automatically determined and/or received and applied to the transaction)  – see e.g., at least Col 10/lns 15-16; Col 4/ln 66-Col 5/ln 5; Col 5/lns 18-48] 

	Regarding claims 7 and 14, Patricelli discloses that the coverage plan is associated with a coverage entity and the account is associated with a payment entity, and wherein the coverage entity and the payment entity are different entities  [insurer entity of card holder that pays a portion of the total amount for the transaction via the  

Claim Rejections - 35 USC § 103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 4, 11 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Patricelli in view of Pourfallah et al. (US Patent Publication 2012/0239417 A1, hereinafter Pourfallah). 
	Regarding claims 4, 11 and 18, Patricelli substantially discloses the invention, but appears to not explicitly disclose accessing the one or more accounts to determine available amounts in the one or more accounts; and presenting the available amounts in the one or more accounts, wherein when the available amounts are presented, the selection of the account is performed.  However, Patricelli does disclose and teach the 
	Pourfallah discloses a system and various methods for paying medical expense balances for medical services/goods using various health savings accounts as a funding source for a balance due after medical coverage payment, where a balance due for health services is determined and one or more health services payment account is presented to a user, including a balance of each account, where a user may select one or more account to use as payment for the balance owed the health care provider.  [Pourfallah, see e.g., at least Figs 1A, 4D and 4E (including associated text) and including at least the abstract and ¶¶ 011, 035-041, 127-130]  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the health care participant bill balance payment system and method of Patricelli, the presenting of available accounts to pay a medical bill balance due, as taught by Pourfallah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and usable to accomplish the invention.  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.)  It would be desirable and advantageous for a health care participant of Patricelli to be able to view all reimbursement accounts linked to the participant’s payment card that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696